 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Arthur Carmona,                                    No. CV-17-02820-PHX-JJT (JFM)
10                  Petitioner,                         ORDER
11   v.
12   Charles L. Ryan, et al.,
13                  Respondents.
14
15          At issue is the Report and Recommendation (“R&R”)(Doc. 18) submitted by United
16   States Magistrate Judge James F. Metcalf, recommending that the Court dismiss the
17   Petition (Doc. 1). Petitioner timely filed an Objection (Doc. 19), to which Respondents
18   filed a Response (Doc. 20). The Court has considered all of the above.
19          Judge Metcalf thoroughly analyzed the straightforward threshold issue of timeliness
20   of filing the Petition argued by Respondents in their Response, and his R&R correctly
21   concludes that the Petition must be dismissed as untimely. As Judge Metcalf accurately
22   observed, Petitioner waived his right to appeal, and pursuant to Rule 32, Ariz. R. Crim. P.,
23   his conviction in the underlying state criminal matter became final for purposes of seeking
24   post-conviction relief 90 days after he was sentenced and judgment was entered on
25   December 11, 2013. Thus he had until March 11, 2014 to file a PCR petition. He did not
26   so file any PCR petition. At that point, his time to file a Petition for Writ of Habeas Corpus
27   pursuant to 28 U.S.C. § 2254 in this Court began to run on March 12, 2014 and expired a
28   year later on March 11, 2015. He did not submit his Petition in this Court until August 17,
 1   2017—well over two years late. No tolling applies because Petitioner filed no petitions
 2   with any court within the prescribed time limitations so none were or would be valid and
 3   operate to toll time. Finally, the Court agrees with Judge Metcalf that Petitioner has shown
 4   no excuse or cause for his delay in filing which might trigger equitable tolling, and he does
 5   not argue actual innocence. As a result the Court must deny and dismiss as untimely the
 6   Petition.
 7          In his Objections, Petitioner does not meet any of the points of Judge Metcalf’s
 8   analysis regarding the operation of the deadlines imposed by AEDPA or by Arizona Rule
 9   of Criminal Procedure 32. Petitioner merely disagrees in conclusory fashion and attempts
10   to move to the merits of his grounds. But the Court does not move to address the grounds
11   until the procedural issues are met satisfactorily, which here does not occur.
12          IT IS ORDERED overruling the Objection (Doc. 19) and adopting the R&R (Doc.
13   18) in this matter.
14          IT IS FURTHER ORDERED denying and dismissing with prejudice Petitioner’s
15   Petition for Writ of Habeas Corpus (Doc. 1).
16          IT IS FURTHER ORDERED denying a Certificate of Appealability and leave
17   to proceed in forma pauperis on appeal be DENIED because the Court finds dismissal of
18   the Petition is justified by a plain procedural bar and jurists of reason would not find the
19   procedural ruling debatable.
20          IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment
21   accordingly and terminate this matter.
22          Dated this 20th day of December, 2018.
23
24
25                                     Honorable John J. Tuchi
                                       United States District Judge
26
27
28


                                                 -2-
